IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,555-01


                 EX PARTE CHARLES JAMES GARRETT, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C372-W011439-1410502-A IN THE 372ND DISTRICT COURT
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses of

engaging in organized criminal activity and murder and sentenced to imprisonment for fifty years

in each count.

        On February 20, 2019, an order designating issues was signed by the trial court ordering trial

counsel to submit an affidavit in response to the claims in this habeas application. It appears that

the trial court has not completed its fact-finding. We remand this application to the 372nd District

Court of Tarrant County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019

Do not publish